Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Mohammed Nawaz, M.D. and Mohammad Zaim, M.D., PA
(PTAN: 1669687299, 197283200),
Petitioner,

v.

Centers for Medicare & Medicaid Services,
Respondent.

Docket No. C-15-2439
Decision No. CR4244

Date: September 22, 2015

DECISION

I grant summary judgment in favor of the Centers for Medicare & Medicaid Services
(CMS) sustaining the determination to revoke the Medicare enrollment and billing
privileges of Mohammed Nawaz, M.D. and Mohammed Zaim, M.D., Professional
Association for a period of three years.! Revocation is justified pursuant to 42 C.F.R.

§ 424.535(a)(8) (2015) because Petitioner submitted or caused to be submitted Medicare
reimbursement claims that he could not have furnished on the claimed service dates.

' These two names in fact identify one individual who enrolled in Medicare as an
individual physician and as a professional association. I refer to him as “Petitioner” for
the remainder of this decision.
I. Background

Petitioner, a physician, filed his hearing request in order to challenge a reconsidered
determination that affirmed the initial determination to revoke his enrollment and billing
privileges. The parties cross-moved for summary judgment. Each party filed a brief
supporting its respective position and each party replied to its adversary’s brief?

CMS filed eight exhibits supporting its motion. These are identified as CMS Ex. | —
CMS Ex. 8. Petitioner filed exhibits supporting its cross-motion. Petitioner used an
idiosyncratic method of identifying his exhibits even though I issued specific instructions
to the parties explaining that each exhibit should be numbered separately and that letter
prefixes should not be used. Petitioner’s identified his exhibits as P. Ex. 1 — P. Ex. 8; P.
Ex. 9a— P. Ex. 9i; P. Ex. 10a — P. Ex. 10c; P. Ex. 11 — P. Ex. 14 (amended); P. Ex. 15 - P.
Ex. 18; and P. Ex. 19.

Petitioner objected to my receiving certain of CMS’s exhibits on the grounds that they are
“incomprehensible” or not credible and reliable. Petitioner’s Resp. to CMS’s Mot. for
Summ. J. at 2. Although he does not state his objections specifically, Petitioner seems to
be objecting to CMS Ex. 7, which contains the declaration of Matthew Kirk and records
of claims that Petitioner filed. I overrule the objection. Petitioner asserts -- without
explanation -- that the declaration of Matthew Kirk is not credible. I need not address
that argument in order to issue summary judgment favorable to CMS because CMS does
not rely on anything in the affidavit to establish facts that are in dispute. As I have
explained, Petitioner admits that he was out of the country during periods of time when
he claimed reimbursement for services that he ostensibly provided to Medicare
beneficiaries. Additionally, the claims are not incomprehensible. I note, additionally,
that Petitioner does not deny filing, or causing to be filed, any of the claims that are
identified in the exhibit. Petitioner has not explained its credibility and reliability
objections and I overrule them for that reason. I receive CMS Ex. 1 —- CMS Ex. 8.

CMS objected to my receiving P. Ex. 7 — P. Ex.10c and P. Ex. 15 — P. Ex. 18 on the
ground that these comprise new evidence that Petitioner did not file at reconsideration
and did not make a showing of good cause for its failure to do so. I sustain CMS’s
objections to these exhibits. I receive P. Ex. | — P Ex. 6; P. Ex. 11 — P. Ex. 14; and P. Ex.
19. I exclude the remainder of Petitioner’s exhibits.

> Petitioner also filed documents that it styled as “amended” briefs addressing the issues
of whether CMS should be granted summary judgment and Petitioner’s own motion for
summary judgment. He filed these briefs without seeking my permission to file them.
They are not in compliance with the pre-hearing order that I issued in this case because in
total, Petitioner’s arguments on both CMS’s motion and his own motion exceed 25 pages.
However, I have elected to read these briefs and to consider all of Petitioner’s arguments.
I must exclude documents that Petitioner failed to submit at reconsideration absent a
showing of good cause by Petitioner for his failure to do so. 42 C.F.R. § 498.56(e)(1).
Petitioner failed to submit the challenged exhibits at reconsideration and he has not
established good cause for his failure. Petitioner argues that the notice that he received of
his right to seek reconsideration was ambiguous, stating only that it “may” submit
additional evidence at reconsideration and not advising Petitioner that the requirement to
do so is mandatory. However, even if that notice was in some respects ambiguous,
Petitioner was represented by counsel at reconsideration and counsel is charged with the
responsibility of reading and understanding governing regulations. 42 C.F.R.

§ 498 .56(e)(1) is unambiguous. Counsel should have known what her responsibilities
were.

Moreover, none of the exhibits that Petitioner offers — including those that I exclude —
establishes facts that contradict the undisputed facts upon which I base this decision.

II. Issue, Findings of Fact and Conclusions of Law
A. Issue

The issue is whether the undisputed material facts establish that CMS is authorized to
revoke Petitioner’s Medicare participation and billing privileges due to his having
submitted or causing to be submitted Medicare reimbursement claims for items or
services that could not have been provided on the claimed service dates.

B. Findings of Fact and Conclusions of Law

CMS argues that revocation of Petitioner’s Medicare participation and billing privileges
is authorized by 42 C.F.R. § 424.535(a)(8). The version of that regulation in effect on
October 30, 2014, the effective date of the revocation determination, provides in relevant
part that CMS may revoke a provider or a supplier’s participation where the provider or
supplier submits a claim or claims for services that could not have been furnished to a
specific individual on the alleged date or dates of services. The regulation specifically
lists the circumstance where the provider or supplier is out of the country on the alleged
service date as one of the events where revocation is justified

On its face the regulation gives CMS authority to revoke participation where there is even
one instance in which a provider or supplier files even a single claim for services that he
or she could not have provided on the alleged service date. CMS has chosen, in its

> The regulation was amended in February 2015 to add additional circumstances in
which revocation is justified. The amendments do not change the language that is the
basis for the revocation determination in this case.
discretion, to give some leeway to providers. The preamble to the regulation states that
there will be at least three instances of abusive billing practices before CMS exercises its
discretion to revoke. 73 Fed. Reg. 36,448, 36,455 (June 27, 2008).

CMS contends that Petitioner was out of the country on dates for which she submitted
multiple claims for items or services that were allegedly provided on those dates. It
asserts that these multiple instances of false claims establish a pattern of such claims that
justify its determination to revoke. I find these assertions to be amply supported by the
undisputed material facts. CMS’s revocation determination plainly is justified by these
undisputed facts.

The undisputed facts establish that Petitioner was out of the country on dates that
included: June 18 — June 20, 2011; September 27 — October 2, 2011; May 2 — May 4,
2012; and May 20 — June 4, 2013. CMS Ex. 6 at 1-2; CMS Ex. 7 at 8-109. He submitted
reimbursement claims — more than 100 in total — for services that he allegedly provided
on these dates when he was not in the United States. CMS Ex. | at 1-3; CMS Ex. 7 at 6-
109. Petitioner admits being out of the country on the dates that are at issue and he
admits additionally that he submitted or caused to be submitted claims for services that
were ostensibly provided by him on these dates. CMS Ex. 4 at 4; CMS Ex. 5 at 5.

Petitioner has thrown up a barrage of arguments challenging the revocation determination
but he has not denied any of the facts alleged and demonstrated by CMS. His attacks,
essentially, are collateral attacks on CMS’s determination and I find them to be without
merit.

Essentially, Petitioner argues that what he characterizes as billing mistakes are not his
ault. The gist of his argument is that, while he may have made mistakes, he made them
in good faith and they were not so egregious as CMS contends them to be.

Petitioner asserts that he found CMS’s reimbursement criteria to be confusing and
difficult to understand and that he relied on the advice of a billing expert. He asserts that
e relied on CMS’s “incident to” billing policies. He contends that when he was out of
the country his patients were seen by a nurse practitioner who functioned under
Petitioner’s authority. Section 1861(s)(2)(A) of the Social Security Act and 42 C.F.R.

§ 410.26(b) (2011-2013) allow for a physician to bill for services performed by auxiliary
personnel incident to the physician’s services if certain requirements are met. Among
other things, the services must be furnished under the direct supervision of a physician.
42 CFR. § 410.26(b)(5). A CMS Medicare Learning Network notice about “incident to”
services posted in 2004 clearly explains that, “Physicians do not have to be physically
present in the patient’s treatment room while these services are provided, but must
provide direct supervision, that is, the physician must be present in the office suite to
render assistance, if necessary.” Medicare Learning Network Matters Article #: SE0441,
“Incident to” Services,” available at https://www.cms.gov/site-search/search-

results.html?q =SE0441%202004. Thus, Petitioner could not have met the “incident to”
billing requirements if he/she was out of the country at the time the services were
furnished.

He also argues that the total number of false claims that he submitted is not so many as
CMS alleges — but does not deny that he submitted some unspecified number of claims
for services that he could not have provided on the claimed service dates. He makes
other assertions as well, all of which are intended to deflect blame for the false claims
that he submitted or caused to be submitted.

But, what Petitioner does not deny is that he was out of the country for periods of time
and that he submitted or caused to be submitted claims for services that he allegedly
provided on dates when he was not in the United States. That concession is all that CMS
needs in order to authorize revocation of Petitioner’s participation.

A basic misconception that underlies Petitioner’s arguments is that there must be proof of
culpability to justify revocation pursuant to 42 C.F.R. § 424.535(a)(8). That is simply not
so. Louis J. Gaefke, D.P.M., DAB No. 2554 at 5-6 (2013). The regulation is not an anti-
fraud regulation so much as it is intended to allow CMS to disassociate itself from
providers and suppliers who are not rigorous in assuring that their claims are accurate.
The Medicare program receives millions of reimbursement claims every year. It does not
have the resources to audit every claim for accuracy. Rather, it relies on providers and
suppliers to state their claims accurately. CMS is not required to do business with any
provider or supplier who fails to fulfill this basic obligation.

The regulation, as I have stated, permits revocation where there is any instance of a claim
for which the provider or supplier could not have provided the claimed service. CMS, in
its discretion, has cut some slack for providers or suppliers by stating that it will not
revoke absent at least three instances of such claims. But, that is not a legal requirement
and, moreover, whether Petitioner submitted at least 100 false claims or somewhat fewer
than that number, there is no doubt that he submitted or caused to be submitted more than
three of them.

/s/
Steven T. Kessel
Administrative Law Judge

